COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00233-CV


RODOLFO MEDINA                                                      APPELLANT

                                        V.

SCHLUMBERGER TECHNOLOGY                                             APPELLEES
CORPORATION AND TYLER
SMITH


                                    ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant Rodolfo Medina filed a notice of appeal after the trial court

granted summary judgment in favor of Appellees Schlumberger Technology

Corp. and Tyler Smith. We received Appellant’s initial brief on October 21, 2011,

and notified Appellant by letter the same date that his brief did not comply with

rule of appellate procedure 9.4(h), rule of appellate procedure 38.1(a) through

      1
       See Tex. R. App. P. 47.4.
(k), or local rule 1.A. We directed Appellant to file an amended brief within ten

days.

        We received Appellant’s amended brief on October 31, 2011, and we

notified Appellant on November 2, 2011, that his first amended brief still did not

comply with rules of appellate procedure 9.4(h) or 38.1(d), (f), (g), and (i). See

Tex. R. App. P. 9.4(h), 38.1. We stated that failure to file a second amended

brief in compliance with rules 9.4 and 38.1 could result in striking the brief and

amended brief, waiver of non-complying points, or dismissal of the appeal. See

Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

        We received Appellant’s second amended brief on November 14, 2011.

Because Appellant’s second amended brief does not conform to Texas Rule of

Appellate Procedure 38.1(d), (g), and (i), we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

        Appellant shall pay all costs of this appeal, for which let execution issue.


                                                      PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: December 8, 2011




                                       2